Title: To George Washington from Marinus Willett, 19 February 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir
                            Fort Herkemer 19th February 1783
                        
                        It is no small mortification to me to have occasion to report to your Excellency that our expedition to
                            Oswago has not been successfull. Nothing could have been more pleasing then our prospect was when we was within four or
                            five miles of Oswego between ten & Eleven oClock on the night of the Twelfth Instant with every thing ready to
                            make the attack. But our expectations were blasted by a very unexpected event. An event that I had no reason to form any
                            apprehension of Considering the pains I had taken to prevent such a Contingency from taking place—The Caution your
                            Excellency had given me respecting guides had made me doubly carfull in procuring such as I conceived would most assuredly
                            preserve me from danger for want of good Pilots—I had provided myself with four persons who deserted from Oswego since the
                            begining of last August—I had several men with me who were well acquainted with Oswego & were otherways
                            Intelligent & smart-- Besides which I took with me three Oneida Indians all of high estimation with respect to their
                            fidelity, And one in particular called Captain John who has a Commission from Congress whose behaviour has been Uniform
                            & upright in all the Changes of our affairs And is a very expert Indian Yet, Notwithstanding this it was my Guide
                            that ruined me—On my arrival at the West end of the Oneida Lake I found the Sleighs to be an Incumbrance and that they
                            Increased the danger of our being discovered, for this reason it was determined to leave them at that place and march the
                            remainder of the way on foot through the woods, And in a little better then a days march we got below Oswego Falls. (Which
                            Falls are twelve miles from Oswego) Not far from that place—I ventured to have our Ladders made, and at eight oClock in the
                            Evening we left the woods and went on the Ice three Miles below the Falls—We proceeded Cautiously on the Ice untill we
                            arrived at a point about four miles from Oswego-- Here the Ice failing we were obliged to go on Shore & enter the
                            woods—The Guides had Uniformly submited their Judgment the whole of the march to the superior skill of Captain John, And
                            he still continued to go on in front marking out our rout-- Thus far he had led us well and he now told me he would bring us
                            by midnight into a road made to hawl wood to the Fort not more then two miles from that plac—and that
                            It was not more then two miles to that road so that our whole march was not to exceed four miles And it
                            was not then quit Eleven O Clock—This Information produced fresh Arder in every breast every Countenance was brightened
                            and the ladder which in any other case would have been an Intolerable Incumbrance moved lightly through the woods Deep
                            Snow High hills and deep Marshes were passed with a briskness & chearfulness that was truly pleasing Untill after
                            following him for near three houres without observing any signs of the Fort, and by our Zig Zag movements it appeared
                            clear that our Course was not right—I was considerably advanced in front following Close after the guide on Snow Shoes
                            when these Suspicions entered fully into my mind both from the Irregularity of his Course as well as the length of time we
                            had been marching without arriving at the Fort In declaring my suspicions to my Guides they all appeared Intirly lost. In
                            this Situation I was Compeled to halt the troops while I endeavoured myself and sent others likewise in different routs to
                            endeavour to find the way to the Fort—But it became all in vain. The moon had sett & the day was dawning when I
                            was out with two of the best hands I had endeavouring to discover our way without effecting it --Thus were our expectations
                            which but a few houres before were raised to the highest pitch from a persuation that we were almost in sight of the Fort
                            in the most silent houres of the night without being Discovered blasted by the unacountable Conduct of our Guide—Surmises
                            were made that Captain John the Indian led us wrong designedly this however is a surmise that I cant give into His former
                            Conduct has been regular and good And I had given him such expectations in case of success as will not admit of the
                            supposition of his useing willfully measure to disapoint us—I am inclined to think that the cause of
                            his losing the way was this, Soon after he left the Ice he came on a Snow shoe track which track he followed a
                            considerable way supposing it would lead to the Fort. And that after finding he had been led into an error and wasted much
                            time he got himself bewildered. His behaviour however had a bad appearance which occasioned my ordering him under guard
                            together with the other two Indians his Companions.
                        As long as there was a prospect of effecting the business of the expedition, No troops could exhibit a more
                            chearfull fortitude under the Severest Toil then the whole of the Officers & Soldiers did—But as that prospect
                            vanished with the approaching Day Their great fatigue got the better of the Spirits of the Soldiers; And as we could have
                            no right to hope to remain undiscovered though the day, If your Excellency had not previously admonished me that if we did
                            not succeed by surprize the attempt would be unwarrantable I should now have been Convinced of it—This therefore being the
                            Case a disposition was made to retire Which Considering the amazing fatigue of the troops and that many of them were badly
                            frosted was accomplished in quit as good order as Could be expected. 
                        One of Colonel Olneys Black Soldiers & one of our State troops by leaving their
                            ranks in the Night and Lying down in the Snow got frozed to Death.
                        The lamness of a number of the Soldiers made their work the heaviare, and it is much owing to the Violent
                            Exertions of Major Van Benschaten who had charge of our State troops and Captain Holden who Commanded the Rhode Island
                            Detachment that I was enabled in the first Instance to overcome the variety of difficulties that turned up on our march
                            out as well as our return to the Sleighs with such a number of lame men.
                        On our return to the river several small parties of the enemy made their appearance on the opposite shore and
                            some few miles higher up, then Several Indians came to us with professions of friendship As they put
                            themselves in our power and made a friendly appearance I did not think it proper to do any thing with them But suffered
                            them to stand and see the troops march by at a distance & bid them farewell.
                        Thus Sir, I have reported to your Excellency the progress & unfortunate finish of this business-- A
                            business in which I had promised myself much satisfaction as well in rendering Service to my Country as in atchieveing
                            Fame for the Officers & Soldiers employed in executing of it—Providence has ordered otherways.
                        I can’t help feeling great regret at the dissapointment whilst I reflect with gratitude on the honor Confered
                            upon me by your Excellency in affording me an opportunity of acquiring so much at so small a risk—I pretend not to say
                            that the work as been performed, as well as it might have been—perhaps I have been deficient in point of discernment—But
                            I am sure I have not been in points of exertion, These have been streched to their utmostyet I have unfortunately failed--
                            Failed at a time when I looked on the prize Just ready to be received, which was truly the Case from ten to One oClock on
                            the night of the twelfth Instant With every thing ready to make the attack we was Just within View of the Fort
                            undiscovered Whilst every breast was filled with arder and the most Animated determination, But lost it in the Strange and
                            unaccountable manner which I have before related. I have the honor to be with the most profound respect & esteem,
                            your Excellencies most Obedient and very humble Servt
                        
                            Marinus Willett
                        
                    